IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

JOSEPH BASS,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-337

PMS PRODUCTS, INC. A
MICHIGAN COMPANY,

      Appellee.

_____________________________/

Opinion filed November 3, 2016.

An appeal from the Circuit Court for Walton County.
Thomas R. Santurri, Judge.

Joseph D. Bass, PhD, PE, pro se, Appellant.

Caryn L. Bellus and Barbara E. Fox, Miami, for Appellee.




PER CURIAM.

      AFFIRMED.

MAKAR, JAY, and M.K. THOMAS, JJ., CONCUR.